DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species III (claims 11-14) in the reply filed on 10/18/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, and 14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Trombley (US 20150096920 A1).
With respect to claim 11, Trombley discloses a prescription medicine packaging system, comprising: a blister pack (10 figure 1A below) having a plurality of cells (15 figure 1A below), each of said cells adapted to store prescription medicine (page 1 [0003]), each of said cells (15 figure 3 below) having an opening (figure 3 below) adapted for access by a user; and a plurality of caps (40-42 figure 3 below)  coupled to said blister pack (10 figure 3 below), each of said caps (40-42 figure 3 below) aligned over and sealing one said opening (figure 3 below), each of said caps (40-42 figure 3 below) including a first part and a second part (figure 1B below), said first part and said second part being independent of one another (figure 1B below) and uniquely identifiable by features thereof (distance from end), wherein each of said caps (40-42 figure 3 below) is breached via one of removal and destruction of one of said first part and said second part  (figure 1B below).  

    PNG
    media_image1.png
    436
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    667
    media_image3.png
    Greyscale

	With respect to claim 13, Trombley discloses a prescription medicine packaging system as in claim 11, wherein each said first part and each said second part (figure 1B above) are independent removable elements.  
	With respect to claim 14, Trombley discloses a prescription medicine packaging system as in claim 11, further comprising a tearable material (60,64 figure 3 above) spanning each of said cells (15 figure 3 above) and hidden from access by one of said caps (40-42 figure 3 above) aligned therewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trombley (US 20150096920 A1) in view of McKinney (US 20190282503 A1).
With respect to claim 12, the references as applied to claim 11, above, disclose all the limitations of the claims except for wherein said features are selected from the group consisting of visual features, tactile features, machine readable features, and combinations thereof. However, in a similar field of endeavor, namely medicinal blister packaging, McKinney taught of blister packs with two unique printed features on its caps (figure 1A below) designed to indicate to the user the difference between two unique dosages (abstract). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the caps of Trombley to include unique printed identifiers as taught by McKinney in order to convey the correct information to the user of the contents of the blister.

    PNG
    media_image4.png
    299
    310
    media_image4.png
    Greyscale





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735